     Case 1:19-cv-00053-HSO-JCG Document 28 Filed 07/10/20 Page 1 of 1




                  IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                           SOUTHERN DIVISION

JAMES E. McCREARY, #06115                                               PLAINTIFF

v.                                                  CIVIL NO. 1:19-cv-53-HSO-JCG

STATE OF MISSISSIPPI, et al.                                         DEFENDANTS

                                FINAL JUDGMENT

      In accordance with the Court’s Order Dismissing Plaintiff’s Complaint issued

this date and incorporated herein by reference,

      IT IS, THEREFORE, ORDERED AND ADJUDGED that, this civil action

filed pursuant to 42 U.S.C. § 1983 is DISMISSED WITH PREJUDICE as frivolous

pursuant to 28 U.S.C. § 1915(e)(2)(B)(i).

      IT IS, FURTHER, ORDERED AND ADJUDGED that, the Court declines

to exercise supplemental jurisdiction over the state-law claims and the state-law

claims are DISMISSED WITHOUT PREJUDICE.

      SO ORDERED AND ADJUDGED, this the 10th day of July, 2020.


                                        s/   Halil Suleyman Ozerden
                                        HALIL SULEYMAN OZERDEN
                                        UNITED STATES DISTRICT JUDGE
